Citation Nr: 1541085	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 In Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for chronic recurrent edema of the bilateral lower extremities.

2. Entitlement to an initial schedular rating in excess of 10 percent for right knee disability.

3.  Entitlement to an initial exatraschedular rating for right knee disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 1989, from December 2002 to January 2004, and from October 2008 to May 2010, to include service in Bosnia from January to September 2003 and in Iraq from November 2008 to September 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2011 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to an extraschedular rating for right knee disability and to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's chronic recurrent bilateral lower extremity edema had its onset in service and is shown to be due to venous insufficiency.

2. For the entire appeal period, the Veteran's right knee disability has manifested with flexion limited to not less than 70 degrees and extension limited to not greater than 0 degrees with pain, including on repetition and considering functional loss; and frequent episodes of locking, pain and effusion into the joint due to a torn medial meniscus.

CONCLUSIONS OF LAW

1. The criteria for service connection for chronic recurrent bilateral lower extremity edema due to venous insufficiency have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for entitlement to an initial disability rating higher than 10 percent for right knee disability resulting in limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

3. The criteria for entitlement to a separate disability rating for right knee disability manifested by dislocation of the semilunar cartilage with locking and effusion into the joint have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In July 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2010, June 2011, and October 2012.  There is no argument or indication that the examinations or opinions are inadequate or that the Veteran's right knee disability has increased in severity since the most recent VA examination. 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The service treatment records show that he was first seen and evaluated for complaints of lower extremity edema in June 2003.  He reported noticing the problem in March 2003 after a prolonged walk, and had experienced numbness and paresthesias associated with the swelling.  He was afforded several examinations to determine the cause of the edema, with some question of hypernatremia (excessive salt intake) or complications of hypertension as the underlying disability.  The swelling persisted for months.  In November 2003, he was seen by a cardiologist who used testing to rule out heart disease and deep vein thrombosis.  The diagnosis assigned was venous insufficiency producing peripheral edema.

VA examination in September 2010 diagnosed the Veteran as having edema likely due to hypertension and associated with neurological symptoms in the lower extremities.

A second VA examination in June 2011 specifically related to the complaints of bilateral lower extremity edema contained additional information.  The Veteran reported gradual development of painless bilateral lower leg edema while serving in Bosnia in 2003, accompanied by intermittent leg numbness when running.  While the Veteran had never noticed significant symptoms associated with his edema, he had been provided multiple medical evaluations to determine the underlying cause.   Doctors did not find a cardiac cause or a relationship to the Veteran's pulmonary hypertension, but symptoms persisted.  The examiner concluded that the Veteran's bilateral lower extremity edema was related to the Veteran's obesity and to early venous insufficiency.

After a review of all of the evidence of record, the Board concludes that service connection is warranted for chronic, recurrent bilateral lower extremity edema associated with venous insufficiency.  Both the VA examination in June 2011 and the cardiologist evaluation in November 2003 stated that the Veteran's swollen legs were the result of venous insufficiency.  The record clearly establishes both that this disability was first manifested in service and that it has persisted without completely abating since then.  As such, service connection is warranted.  38 C.F.R. § 3.303(a).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the evidence does not support staged ratings.

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. 589, 592 (1995). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for limitation of flexion and extension.  Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint that is not compensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003.
 
Other potentially applicable rating codes for knee disabilities include Diagnostic Codes 5256 (ankylosis), 5257 (recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (removal of the semilunar cartilage, symptomatic), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

Facts and Analysis

The Veteran had a partial medial meniscectomy in December 2009, and an MRI in October 2009 showed multi-compartment degenerative changes.  The Veteran has been awarded an initial 10 percent disability rating for his right knee disability, based on noncompensable limitation of motion and X-ray evidence of arthritis.

For entitlement to a higher disability rating, the evidence of record would need to show limitation of motion to a compensable degree under either Diagnostic Code 5260 or 5261, or another symptom a knee disability such as instability.

At the September 2010 VA examination, the Veteran reported a diagnosis of patellofemoral syndrome during his ROTC training, with a permanent profile of walking versus running for physical training in 1991.  The Veteran sustained a torn medial meniscus while service in Iraq in 2009 and subsequently underwent partial medial meniscectomy, arthroscopy, and debridement of the patella.  He complained that the knee was still constantly painful and stiff, with occasional feeling of imminent locking up, all worsened by weather changes, walking on uneven terrain, sitting for prolonged periods, and getting in and out of his car.  Examination of the right knee showed a normal gait, with crepitus on flexion and extension.  The Veteran had flexion of his knee to 105 degrees, with normal extension, and no additional limitation after repetitive motion testing.  He did not report any flare-ups.  The examiner noted that his right knee disability had significant effects on his work as a police officer, particularly as a result of decreased mobility and pain.   

In a statement submitted in March 2012, the Veteran asserted that his right knee disability merited a higher rating.  He stated that when he was not taking painkillers and glucosamine chondroitin daily, his knee had a high probability of locking up and being unable to bear weight, as well as manifesting a greatly limited range of motion.  He stated that he had been told by his surgeons that he had "old man knees," with the cartilage torn 90 percent of the way through, some of it surgically removed, and the remaining cartilage "not look[ing] good."

On October 2012 VA examination, the Veteran was noted to have arthritis in both knees which had led to his eventual medical retirement from the police force.  He described flare-ups of heat in the knee, locking in the knee, a sensation of give way, and constant pain.  He exhibited flexion to 120 degrees, with pain evident at 70 degrees, and extension to 0 degrees with pain at the end point, and no additional limitation of motion after repetitive testing.  Functional limitation was noted to result from less movement than normal, weakened movement, incoordination, and pain on movement.  Joint stability testing was normal.  The examiner noted that the Veteran had suffered a meniscal tear in the right knee with frequent episodes of joint pain, swelling, and locking, which persisted even after the arthroscopic debridement and partial meniscectomy surgery in 2009. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a schedular rating in excess of 10 percent for limitation of motion, considering the application of Diagnostic Codes 5260, and 5261.  Specifically, his range of motion of flexion to at least 105 degrees and pain-free flexion to at least 70 degrees, and extension to 0 degrees before the onset of pain, do not qualify for 10 percent disability ratings under Diagnostic Codes 5260 and 5261.  In addition, while he reported flare-ups in his knee problems, the related symptoms were described as sensations of heat, giving way, and locking up, rather than additional limitation of motion due to pain.  Rather, he has described the pain as constant, even during flare-ups.  As such, even considering additional functional impairment during flare-ups, the preponderance of the evidence is against a finding of compensable limitation of motion at any point and provisions for evidence of arthritis in a single major joint with noncompensable limitation of motion govern.

However, the Board finds that the Veteran also qualifies for a separate 20 percent disability rating under Diagnostic Code 5258, based on his injury to his meniscus that still results in frequent episodes of "locking," pain and effusion into the joint.  A separate rating under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage is not warranted, because only a small portion of the Veteran's meniscus has been removed and because such a rating is based at least in part on limitation of motion.  Inasmuch as the 10 percent rating under Diagnostic Code 5003 contemplates limitation of motion, another rating for the same symptom is prohibited under 38 C.F.R. § 4.14.  

The other rating criteria which pertain to knee disabilities are not applicable here, as the evidence does not show that the Veteran has the relevant symptoms, i.e., ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula, and genu recurvatum.  38 C.F.R. § 4.71a.


ORDER

Entitlement to chronic recurrent bilateral lower extremity edema due to venous insufficiency is granted.

Entitlement to an initial schedular rating higher than 10 percent for right knee disability resulting in limitation of motion is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial schedular rating of 20 percent for right knee disability manifested by dislocation of the semilunar cartilage with locking and effusion in the joint is granted for the entirety of the appeal period.


REMAND

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the extraschedular component of the Veteran's right knee claim will also be remanded.

The Veteran also asserts a claim of entitlement to TDIU and the evidence indicates that he sought and obtained medical retirement from his job as a police officer.  While the October 2012 VA examinations included commentary as to whether each of the Veteran's service-connected disabilities would preclude gainful employment, the Board finds that specific information is still needed in order for a full and fair adjudication of this issue.  In addition, the Board has allowed additional disabilities herein which were not considered in the earlier examination.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  In this instance, the VA examinations each addressed specific aspects of the question of the Veteran's individual circumstances, but a complete picture has not been provided for the Board.  Additional opinions to address specific competencies should therefore be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding records of the Veteran's treatment.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to obtain and retain employment. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran with an appropriate VA examination to determine whether the Veteran is able to work.  His service-connected disabilities obstructive sleep apnea, right knee disability, tinnitus, right foot plantar fasciitis, hypertension, chronic recurrent edema of the bilateral lower extremities due to venous insufficiency, rhinitis, and left shoulder bursitis.  

The examiner should describe the nature and severity of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating, sitting, standing, walking, lifting, carrying, pushing, pulling, use of office equipment, as well as any time limitations related to such activities.  

All findings and conclusions should be set forth in the report and must be accompanied by a thorough rationale.

4.  Then consider whether an extraschedular rating is warranted for the Veteran's right knee disability and his entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his attorney an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


